302 So. 2d 37 (1974)
R. L. GOTTE
v.
CITIES SERVICE OIL CO.
No. 55357.
Supreme Court of Louisiana.
October 28, 1974.
Writ denied. No error of law.
SANDERS, C. J., is of the opinion that a writ should be granted.
SUMMERS, J., is of the opinion the writ should be granted, as a constitutional right. The decision is contrary to decisions of this Court.
BARHAM, J., concurs. This is new in the jurisprudence but it is in accord with the letter and spirit of the law. The appellate court in a well reasoned opinion has found accident causal connection, and recoverable damages. The opinion follows the Workmen's Compensation Act.
MARCUS, J., is of the opinion that writ should be granted.